 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RICHARD HAYES,                                      No. 2:19-cv-134-KJM-EFB PS
12                        Plaintiffs,
13               v.                                       ORDER
14    SOUTHWEST AIRLINES; CREDIT ONE
      BANK; and FISHES & LOAVES,
15
                          Defendants.
16

17
             Plaintiff seek leave to proceed in forma pauperis pursuant to 28 U.S.C. 1915.1 His
18
     application makes the showing required by 28 U.S.C. §1915(a)(1) and (2). See ECF No. 2.
19
     Accordingly, the request to proceed in forma pauperis is granted. 28 U.S.C. § 1915(a).
20
             Determining that plaintiffs may proceed in forma pauperis does not complete the required
21
     inquiry. Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the
22
     allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on
23
     which relief may be granted, or seeks monetary relief against an immune defendant. As discussed
24
     below, plaintiffs’ complaint must be dismissed for failure to state a claim.
25
     /////
26

27
             1
              This case, in which plaintiff is proceeding in propria persona, was referred to the
28   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                       1
 1           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,
 2   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it
 3   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 4   Corp. v. Twombly, 550 U.S. 544, 562-563, 570 (2007) (citing Conley v. Gibson, 355 U.S. 41
 5   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff’s obligation to provide the ‘grounds’ of
 6   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
 7   a cause of action’s elements will not do. Factual allegations must be enough to raise a right to
 8   relief above the speculative level on the assumption that all of the complaint’s allegations are
 9   true.” Id. at 555 (citations omitted). Dismissal is appropriate based either on the lack of
10   cognizable legal theories or the lack of pleading sufficient facts to support cognizable legal
11   theories. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
12           Under this standard, the court must accept as true the allegations of the complaint in
13   question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the
14   pleading in the light most favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor,
15   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must satisfy the pleading
16   requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule 8(a)(2) requires a
17   complaint to include “a short and plain statement of the claim showing that the pleader is entitled
18   to relief, in order to give the defendant fair notice of what the claim is and the grounds upon
19   which it rests.” Twombly, 550 U.S. at 555 (citing Conley, 355 U.S. at 47).
20           Liberally construed, the complaint alleges that on an unspecified date plaintiff was
21   travelling to Los Angeles on flight operated by defendant Southwest Airlines (“Southwest”).
22   ECF No. 1 at 5. Plaintiff claims that Southwest removed him from the airplane during a layover
23   in Denver. He also alleges that Southwest has refused to return his luggage or refund him the cost
24   of his flight. Id. Based on these allegations, plaintiff purports to allege a claim under 42 U.S.C.
25   § 1983 against Southwest Airlines.2
26           2
               The complaint also lists Credit One Bank and Loaves and Fishes as defendants. ECF
27   No. 1 at 1. The complaint, however, does not contain any allegations with respect to Loaves and
     Fishes, and the only allegation concerning Credit One Bank is that it claims to “have not received
28   any refund from Southwest Airlines.” Id. at 5. To the extent plaintiff intended to assert claims
                                                       2
 1          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements: (1)
 2   that a right secured by the Constitution or laws of the United States was violated, and (2) that the
 3   alleged violation was committed by a person acting under the color of state law. West v. Atkins,
 4   487 U.S. 42, 48 (1988). There is no respondeat superior liability under § 1983, and each
 5   defendant is only liable for his or her own misconduct. Ashcroft v. Iqbal, 556 U.S. 662, 676
 6   (2009). Plaintiff fails to identify any individual defendant who participated in the deprivation of
 7   his civil rights. Instead, it appears that plaintiff’s complaint concerns conduct by employees of a
 8   private entity, not individuals acting under color of state law.
 9          Accordingly, plaintiff’s complaint must be dismissed. Plaintiff is granted leave to file an
10   amended complaint, if he can allege a cognizable legal theory against a proper defendant and
11   sufficient facts in support of that cognizable legal theory. Lopez v. Smith, 203 F.3d 1122, 1126-
12   27 (9th Cir. 2000) (en banc) (district courts must afford pro se litigants an opportunity to amend
13   to correct any deficiency in their complaints). Should plaintiff choose to file an amended
14   complaint, the amended complaint shall clearly set forth the allegations against each defendant
15   and shall specify a basis for this court’s subject matter jurisdiction. Any amended complaint shall
16   plead plaintiff’s claims in “numbered paragraphs, each limited as far as practicable to a single set
17   of circumstances,” as required by Federal Rule of Civil Procedure 10(b), and shall be in double-
18   spaced text on paper that bears line numbers in the left margin, as required by Eastern District of
19   California Local Rules 130(b) and 130(c). Any amended complaint shall also use clear headings
20   to delineate each claim alleged and against which defendant or defendants the claim is alleged, as
21   required by Rule 10(b), and must plead clear facts that support each claim under each header.
22          Additionally, plaintiff is informed that the court cannot refer to prior pleadings in order to
23   make an amended complaint complete. Local Rule 220 requires that an amended complaint be
24   complete in itself. This is because, as a general rule, an amended complaint supersedes the
25   original complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Accordingly, once
26   plaintiff files an amended complaint, the original no longer serves any function in the case.
27

28   against these defendants, the complaint fails to do so.
                                                        3
 1   Therefore, “a plaintiff waives all causes of action alleged in the original complaint which are not
 2   alleged in the amended complaint,” London v. Coopers & Lybrand, 644 F.2d 811, 814 (9th Cir.
 3   1981), and defendants not named in an amended complaint are no longer defendants. Ferdik v.
 4   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Finally, the court cautions plaintiff that failure to
 5   comply with the Federal Rules of Civil Procedure, this court’s Local Rules, or any court order
 6   may result in a recommendation that this action be dismissed. See E.D. Cal. L.R. 110.
 7          Accordingly, IT IS ORDERED that:
 8          1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.
 9          2. Plaintiff’s complaint is dismissed with leave to amend, as provided herein.
10          3. Plaintiff is granted thirty days from the date of service of this order to file an amended
11   complaint. The amended complaint must bear the docket number assigned to this case and must
12   be labeled “First Amended Complaint.” Failure to timely file an amended complaint in
13   accordance with this order will result in a recommendation this action be dismissed.
14   DATED: February 5, 2020.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        4
